Citation Nr: 0009158	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphoma as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active duty from February 1953 to February 
1956.

In a letter to the veteran dated in December 1999, the 
Department of Veterans Affairs (VA) St Petersburg, Florida, 
Regional Office (RO) notified him that he had been scheduled 
for a videoconference hearing with a member of the Board of 
Veterans' Appeals (Board) in January 2000.  The letter also 
informed him that if he did not want to accept the 
videohearing (in lieu of a hearing before a traveling member 
of the Board sitting in the RO), he must sign an attached 
form and return it to the RO by a given date.  The letter 
then informed him that if the form was not returned by the 
given date, his hearing would be canceled and he would be 
kept on the hearing schedule for a future visit by a Board 
member.  He did not return the form nor did he appear at the 
scheduled hearing time.  Therefore, in accordance with the 
letter, he must be afforded another opportunity to appear 
before a traveling member of the Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting in the St. Petersburg, 
Florida, RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



